Fourth Court of Appeals
                                San Antonio, Texas
                                       May 24, 2019

                                   No. 04-19-00318-CV

                                 Leticia R. BENAVIDES,
                                         Appellants

                                             v.

 Cristina B. ALEXANDER as Permanent Guardian of the Person of Carlos Y. Benavides, Jr. et
                                       al.,
                                    Appellees

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2012CVQ-000161-D1
                        Honorable Jose A. Lopez, Judge Presiding


                                      ORDER
        The District Clerk’s Notification of Late Record is hereby GRANTED. Time is extended
to June 20, 2019.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court